 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   TUYLLA TAUTAU,                                   No. 2:19-cv-1126 JAM AC (PS)
12                      Plaintiff,
13          v.                                        ORDER
14   FBI of SACARMENTO, CA, TEXAS and
     GEORGIA,
15
                        Defendants.
16

17

18          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On September 20, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 7. Plaintiff has

23   not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed September 20, 2019, are adopted in full; and

28   ////
                                                      1
 1          2. This action is dismissed, without prejudice, for lack of prosecution and for failure to
 2   comply with the court’s order. See Fed. R. Civ. P. 41(b); Local Rule 110.
 3
     DATED: November 14, 2019
 4
                                                  /s/ John A. Mendez____________               _____
 5

 6                                                UNITED STATES DISTRICT COURT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
